DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
(2) executes the first trained machine learning model and the second trained machine learning model to generate a second transcription from a second document, output from the first trained machine learning model being input to the second trained machine learning model.
Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
For claim 9, the prior art fails to teach:
(a) receive, from a second compute device remote from the first compute device, a first trained machine learning model configured to generate at least one of a first plurality of transcriptions or a first plurality of transcription confidence scores based on a first plurality of documents; and
(c) execute, at the first compute device, the first trained machine learning model and the second trained machine learning model to generate at least one of a transcription or a transcription confidence score from a document.
MPEP 2111 states that “an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing.”
Applicant’s 5/31/2022 Remarks state that:
“Transferring some but not all parameters of a neural network, however, cannot be equated with sending a trained machine learning model from one compute device to another. In other words, a trained machine learning model cannot be sent from one device to another device by transferring only some but not all parameters of such a trained machine learning model.”
Therefore, the processor of a first compute device configured to “execute, at the first compute device, the first trained machine learning model…” is understood to be interpreted as requiring the use of a machine learning model at the first compute device identical to that provided by the second compute device to generate the claimed at least one transcription.
Claims 10-15 are considered allowable based at least upon their dependence of claim 9.
For claim 16, the prior art fails to teach:
(a) receive, from a second compute device remote from the first compute device, a first trained machine learning model not trained using client-specific data and configured to generate at least one transcription based on at least one document; 
(b) execute the first trained machine learning model and a second trained machine learning model to generate at least one refined transcription based on the at least one transcription, the second trained machine learning model trained using client-specific data; and 
(d) execute the quality assurance program to generate at least one refined transcription score based on the at least one refined transcription and at least one of the at least one document or the at least one transcription, the at least one refined transcription score indicating a second automation performance better than a first automation performance for the at least one transcription score, the first automation performance determined based on a likelihood generated by the first trained machine learning model, the second automation performance determined based on a likelihood generated by the second trained machine learning model.
MPEP 2111 states that “an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing.”
Applicant’s 5/31/2022 Remarks state that:
“Transferring some but not all parameters of a neural network, however, cannot be equated with sending a trained machine learning model from one compute device to another. In other words, a trained machine learning model cannot be sent from one device to another device by transferring only some but not all parameters of such a trained machine learning model.”
Therefore, the processor of a first compute device configured to “execute the first trained machine learning model… to generate at least one refined transcription” is understood to be interpreted as requiring the use of a machine learning model at the first compute device identical to that provided by the second compute device to generate the claimed at least one refined transcription.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (NPL: “Optical Character Recognition Using Modified Direction Feature and Nested Multi Layer Perceptrons Network”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849